Citation Nr: 0207896	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  97-12 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Herman, Counsel

INTRODUCTION

The veteran had active military service from October 1967 to 
November 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which assigned an initial 
evaluation of 10 percent for PTSD, after granting service 
connection for this disability.  The veteran testified before 
a Hearing Officer at a hearing held at the RO in March 1996.  
A transcript of that hearing has been associated with the 
claims folder.  When this case was before the Board in April 
1999, it was remanded for further development.  It was 
returned to the Board for appellate review in March 2002.

The Board notes that in July 1994, the veteran filed claims 
for service connection for eye and neck disabilities.  These 
claims have not been adjudicated by the RO.  Therefore, they 
are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable determination of the issue on appeal have been 
obtained.

2.  The social and occupational impairment due to the 
veteran's PTSD is mild.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The VCAA and the implementing regulations pertinent to the 
claim on appeal are liberalizing and are therefore applicable 
to the claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claim.  The 
record reflects that the RO has informed the veteran of the 
requirements for establishing entitlement to a higher 
disability evaluation for his service-connected psychiatric 
disability.  The RO found the claim to be well grounded and 
obtained medical records pertinent to the veteran's claim.  
Further, the veteran has been provided several VA 
examinations to determine the severity of his service-
connected disability.  It has not been alleged that the 
disability has increased in severity since the most recent VA 
psychiatric examination, that another VA examination is 
needed or that there is any other outstanding evidence or 
information that should be obtained to substantiate the 
veteran's claim.  The Board is also unaware of any 
outstanding evidence or information that could be obtained to 
substantiate the veteran's claim. 

In sum, all available evidence and information necessary to 
substantiate the claim has been obtained and there is no 
further action which should be undertaken to comply with the 
notification and duty to assist provisions of the VCAA and 
the implementing regulations.  Therefore, the Board will 
address the merits of the claim.

II.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability, except as noted 
below.

Medical records from Dorothea Dix Hospital and the Salisbury 
VA Medical Center (VAMC) document the veteran's treatment for 
schizophrenia.  In November 1975, the veteran was 
hospitalized at the Salisbury VAMC for complaints of 
nervousness and agitation, inability to sleep, and loss of 
weight.  He spoke of killing himself.  He demonstrated severe 
psychomotor retardation, projective thinking, autistic 
thoughts, magical thinking, physical and emotional 
ambivalence in movement and thought, blocking in his 
responses to questions, looseness of association, and poor 
and inadequate insight and judgment.  The veteran was 
diagnosed as having chronic undifferentiated schizophrenia.  
He was discharged in January 1976.  He was admitted to the 
Dorothea Dix Hospital per court order in July 1978.  
Following psychological testing, he was diagnosed as having 
an acute schizophrenic episode.

With his July 1994 claim for service connection for PTSD, the 
veteran submitted medical records from Mecklenburg County 
Medical Hospital Center dated between October 1974 and 
February 1976.  The records show that the veteran was 
followed for chronic psychiatric problems.  He was routinely 
diagnosed as having depressive neurosis with paranoid 
ideation.

The veteran was afforded a VA psychiatric examination in 
November 1994.  He discussed his pre-service and post-service 
psychiatric history.  He also described several in-service 
stressors that included significant combat exposure.  He said 
his most significant problems were difficulty holding a job 
and getting along with people.  The veteran also endorsed 
insomnia, nightmares, intrusive thoughts, hypervigilance, an 
exaggerated startle response, and being a loner.  He was 
cleanly and casually dressed in somewhat mismatched clothing.  

On mental status examination, the veteran displayed no gross 
motor disturbance, maintaining nearly continuous eye contact, 
and speaking in an articulate and modulated voice.  He was 
well oriented times three and displayed no gross 
distractibility.  He did not display any memory deficit.  The 
veteran's affect was noted to be flexible and appropriate to 
thought.  He admitted to paranoid beliefs of being followed.  
He also acknowledged auditory hallucinations involving 
spirits.  Nevertheless, form of thought was generally logical 
in the interview, except for mild loosening when speaking of 
paranormal events.  Psychological tests were conducted.  

Following a review of the test results as well as a review of 
the claims folder, the examiner found that the veteran's most 
salient problem continued to be an underlying psychotic 
disorder that became evident after his military discharge.  
He noted that this psychotic disorder was potentially 
exacerbated by PTSD symptoms of at least mild intensity.  He 
further stated that the veteran's history of vocational and 
social disruption secondary to irritability and detachment 
could be ascribed to these co-morbid disorders.  The 
diagnosis was psychotic disorder, not otherwise specified 
(rule out paranoid schizophrenia/schizoaffective disorder) 
and PTSD, mild.  A score of 40 was assigned on the Global 
Assessment of Functioning (GAF) scale.

The veteran was afforded a personal hearing before a Hearing 
Officer at the RO in March 1996.  He said he slept very 
little due to constant nightmares.  He stated his social 
interaction was limited to seeing his sister and a friend.  
He indicated that he avoided going out in public.  He 
reported that he had been receiving group counseling through 
the Vet Center but had ceased going in December 1995 after 
his therapist was transferred.  The veteran testified that he 
had been employed for the past month.  He said he had a poor 
employment history.  He stated he had had three to four jobs 
in the past two years.  He maintained that the symptoms of 
his PTSD, to include difficulty socializing and a quick 
temper, made working with others problematic.  He said these 
symptoms, in addition to memory problems, prevented him from 
obtaining his Bachelor's degree.  He reported that he only 
needed two more courses to obtain his degree.

A VA psychiatric examination was conducted in July 1997.  The 
veteran stated he didn't like people and was bothered by 
noises.  He also endorsed having a sleep disturbance and 
drinking problem.  He reported that he was single, and that 
he had never been married.  He said he had few friends and 
preferred to read or watch television.  On mental status 
examination, the veteran was alert and cooperative.  There 
were no loose associations or flights of ideas, bizarre motor 
movements, or tics.  His mood was pleasant and his affect 
appropriate.  There was no evidence of hallucinations, ideas 
of reference, or suspiciousness.  The veteran was oriented 
times three.  Remote and recent memories were good.  Insight 
and judgment appeared to be adequate.  The diagnosis was 
PTSD.  A score of 70 was assigned on the GAF scale.

The veteran underwent a social and industrial survey as a 
part of his examination.  He stated his family relations, 
judgment, and mood had been adversely affected by his 
irritability and difficulty controlling his feelings of 
violence.  He reported that he had been receiving Social 
Security Administration (SSA) disability benefits from 1979 
to 1996.  He said he was working full-time as a deliveryman.  
The veteran indicated that he had used his money from the SSA 
to attend college.  He stated he had completed the four-year 
program but had not received his degree because he had yet to 
pay some tuition fees.  He said he enjoyed working but 
avoided socializing.  The impression was that the veteran had 
suffered occupational and social impairment with significant 
deficiencies in his school and family relations.  However, 
the examiner observed that the veteran had completed a four-
year college program and currently worked full-time.  The 
fact that his job as a deliveryman limited his social 
interaction was observed to be a benefit to the veteran.  The 
veteran was assigned a score of 70 on the GAF scale.

Records from the North Carolina Disability Determination 
Section were associated with the claims folder in July 1999.  
The records consist of examination reports dated in May 1979, 
July 1980, and May 1988.  The reports reflect that the 
veteran was diagnosed as having active schizophrenia, and 
that this psychiatric disability had an adverse impact on his 
ability to work.

The veteran was afforded another VA psychiatric examination 
in September 1999.  He reported that he was receiving SSA 
disability benefits and was six-hours away from receiving a 
college degree.  He said he had been unable to find 
employment in the area of his degree and had instead been 
working as a janitor or deliveryman.  He stated he lived a 
very isolated life and had never been able to maintain a 
personal relationship.  The veteran indicated that he heard 
voices.  He described having sleep problems, poor 
concentration, and feelings of paranoia.  He said he had 
recently left his job as a courier because of ongoing 
delusions.  

On mental status examination, the veteran was neatly groomed 
and dressed.  He was friendly and cooperative.  His answers 
to questions, however, were very vague and nonspecific.  He 
did not convey a lot of information and tended to ignore a 
lot of things.  His history did change during the interview.  
The veteran did not ramble and there was no pressured speech, 
flight of ideas, or loose associations.  He admitted to some 
ideas of reference, delusions, hallucinations, and paranoia.  
He did not mention nightmares as the cause of his sleep 
problems.  He was oriented and alert.  He displayed mild 
anxiety and depression.  The diagnoses were paranoid 
schizophrenia and PTSD.  

The examiner noted that the schizophrenic symptoms included 
paranoia, delusions, hallucinations, isolation and 
interpersonal difficulties, and lack of interest.  The PTSD 
symptoms were observed to overlap to some degree in that the 
veteran was isolated from people and, in the past, had some 
nightmares and intrusive memories.  The examiner indicated 
that the veteran showed occupational and social impairment 
with deficiencies in most areas.  Although he experienced 
delusions and ideas of reference, the veteran did not suffer 
from impulse problems and was able to care for himself.  His 
problems with delusions and hallucinations had an adverse 
affect on his ability to work and relate with people.  The 
examiner found that the veteran had total industrial 
incapacity.  However, with all this in mind, the examiner 
opined that 80 percent of the veteran's disability was due to 
his schizophrenia while the remaining 20 percent was a result 
of his PTSD.  

Medical records from the Salisbury VAMC and the Charlotte Vet 
Center dated between August 1984 and February 1996 were 
associated with the claims folder in July and August 2000.  
Those records document the veteran's evaluation and treatment 
for, but not limited to, paranoid schizophrenia, PTSD, and 
alcohol dependence.  Significantly, the veteran was seen at 
the Salisbury VAMC in June 1995 for complaints of PTSD.  He 
stated he was interested in obtaining a higher disability 
evaluation for his PTSD.  He said the symptoms of his PTSD 
were causing frustration, concentration problems, an 
inability to maintain employment, and a loss of interest in 
life.  He was noted to have a long history of schizophrenia 
and treatment related thereto.  He denied any treatment for 
PTSD.  The examiner indicated that whatever degree of PTSD 
the veteran had could not be untangled from his chronic 
schizophrenia.  In this regard, the examiner observed that 
there were no discernable symptoms of PTSD that would dictate 
the veteran's admission to a VA program.  Similarly, in a 
treatment note dated in September 1995, the symptoms of his 
PTSD were described as not "amounting to much."

In October 2000, the veteran was afforded a VA psychiatric 
examination.  He stated his psychiatric condition had been 
growing progressively worse over the past 25 years.  He said 
he had a bad attitude and had trouble getting along with 
people.  He endorsed sleep disturbances, nightmares, anxiety, 
hypervigilance, and an exaggerated startle response.  He 
indicated that he preferred to be by himself.  He denied 
taking any psychotropic medication.  The veteran reported 
that he worked full-time as a dishwasher.  He gave a history 
of full-time employment since 1996.  He said he lived alone 
and supported himself with his job and Social Security.  He 
indicated that he enjoyed reading, jogging, watching 
television, meditating, and listening to contemporary music.

On mental status examination, the veteran was alert, 
cooperative, friendly and neatly dressed.  He was oriented 
times three.  There was no looseness of associations or 
flights of ideas, bizarre motor movements, or tics.  His mood 
was calm and relaxed.  There was no homicidal or suicidal 
ideation.  The veteran had some nightmares but no flashbacks.  
He experienced some vague auditory and visual hallucinations.  
He was somewhat suspicious.  There were no ideas of 
reference.  Remote and recent memories were good.  Insight 
and judgment appeared to be adequate.  The diagnoses were 
PTSD; psychotic disorder, not otherwise specified; and 
alcohol dependence, in complete remission.  His current GAF 
was 65 with mild to moderate symptoms.  

The examiner observed that the examinations in 1997 and 1999 
contained inconsistent findings and opinions with regard to 
the severity of the veteran's PTSD.  In this regard, he noted 
that the veteran was currently working and the history, as 
obtained from the veteran, is that he has meaningful and 
constructive leisure time pursuits.  He said there was no 
evidence that the veteran's condition had worsened.  He 
stated that the veteran's GAF score was primarily secondary 
to his psychotic disorder, and only to a lesser degree to his 
PTSD.  The examiner indicated that the veteran's psychotic 
disorder, rather than PTSD, caused his isolation and 
suspiciousness.  He said he could not assign a specific 
independent degree of incapacitation with any medical 
certainty.

III.  Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).   

The Board notes that the criteria used to determine the 
extent to which psychiatric disorders are considered 
disabling were amended, effective November 7, 1996.  

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the U.S. Court 
of Appeals for Veterans Claims (Court) has held that where 
pertinent law or regulation changes after a claim has been 
filed or reopened and before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of Veterans Affairs to 
do otherwise and the Secretary has done so.  Karnas v. 
Derwinski, supra.  In this instance, neither Congress nor the 
Secretary has directed which regulations are to be applied 
under the circumstances of this case.  Therefore, if one 
version is more favorable to the veteran, it will be applied 
to the period from November 7, 1996.  However, pursuant to 38 
U.S.C.A. § 5110(g), the revised provisions of the mental 
disorder rating schedule are not applicable to the period 
prior to November 7, 1996.  See VAOPGCPREC 3-00 (Apr. 10, 
2000).

Under the former provisions, in evaluating impairment 
resulting from psychiatric disorders, social inadaptability 
is to be evaluated only as it affects industrial 
adaptability.  The principle of social and industrial 
inadaptability, the basic criterion for rating disability 
from the mental disorders, contemplates those abnormalities 
of conduct, judgment, and emotional reactions which affect 
economic adjustment; in other words, the impairment of 
earning capacity.  38 C.F.R. § 4.129 (1996).  

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  The emotionally sick veteran with a good 
work record is not to be under evaluated, nor is a veteran to 
be over-evaluated on the basis of a poor work record not 
supported by the psychiatric disability picture.  It is for 
this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
38 C.F.R. § 4.130 (1996).  

Under the former criteria a noncompensable rating is 
warranted for PTSD if there are neurotic symptoms which may 
somewhat adversely affect relationships with others but which 
do not cause impairment of working ability.  A 10 percent 
evaluation is warranted for there is emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent evaluation is warranted 
if there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; and 
where, by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is warranted when the ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired.  In such cases, the psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
schedular evaluation is warranted when the attitudes of all 
contacts, except the most intimate, are so adversely affected 
as to result in virtual isolation in the community; there are 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in a profound retreat from 
mature behavior; or there is a demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).

The Board notes that each of the three criteria for a 100 
percent rating under Diagnostic Code 9411 is an independent 
basis for granting a 100 percent rating.  See Johnson v. 
Brown, 7 Vet. App. 95 (1994).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
construe the term "definite" in a manner that would quantify 
the degree of impairment.  In a subsequent opinion, the 
General Counsel of VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large." VAOPGCPREC 9-93 (Nov. 9 1993).  The Board is 
bound by this interpretation of the term "definite." 38 
U.S.C.A. § 7104(c) (2001).

When evaluating a mental disorder under the new criteria, the 
rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2001).

The revised criteria for evaluating PTSD provide:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name . . . . . . . . . 
. . . . . . . . . . . . 100  

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and  hygiene; 
difficulty in adapting to stressful  
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships . . 
. . . . . . . . . . . . . . . . . . . . . 
. 70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of  only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships . . . . . . . . . . . . . . 
. . . . . . . . . 50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) . . . . 
. . . 30

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication . . . 
. . . . . . . . . . . . . . . . . . . .  
10

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

IV.  Analysis

The medical evidence shows that the symptoms of the veteran's 
PTSD have been consistently described as mild.  The veteran's 
main psychiatric problem, as evinced by the January 1994, 
September 1999, and October 2000 examination reports, is that 
of schizophrenia or a psychotic disorder, not otherwise 
specified.  Similar findings are contained in the outpatient 
treatment records from the Salisbury VAMC.

Most of the veteran's difficulty maintaining employment and 
establishing wholesome relationships with people has 
consistently been attributed to this non-service-connected 
disability.  The report of the September 1999 VA examination 
indicates that only 20 percent of the veteran's social and 
industrial impairment, which was described as total, was 
associated with his PTSD.  Likewise, the veteran's GAF of 65 
in October 2000 was found to be primarily due to his non-
service-connected psychotic disorder.  GAF scores ranging 
from 61 to 70 reflect some mild symptoms (e.g. depressed mood 
and insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well and 
having some meaningful interpersonal relationships.  See The 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.).  Even when considering 
the GAF score of 40 that was assigned on examination in 1994, 
which is indicative of major impairment in several areas such 
as work or school and may result in an inability to work due 
to psychiatric impairment, the examiner found that the 
veteran's most salient problem was his psychotic disorder 
that was potentially exacerbated by the symptoms of PTSD of 
at least mild intensity.

The Board therefore finds that the social and industrial 
impairment from the veteran's PTSD does not more nearly 
approximate definite (moderately severe) than mild.  
Accordingly, an evaluation in excess of 10 percent is not 
warranted under the former criteria.  

With respect to the new criteria, the Board notes that the 
medical evidence shows that the social and occupational 
impairment from the veteran's PTSD more nearly approximates 
the mild impairment required for a 10 percent evaluation than 
the level of impairment required for a 30 percent evaluation.  
The symptoms of the veteran's PTSD do not include depressed 
mood, suspiciousness, panic attacks, or memory loss (such as 
forgetting names, directions, recent events).  PTSD symptoms 
productive of a decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks have not 
been found.  As referenced above, the veteran's disabling 
psychiatric symptoms are mostly due to his non-service-
connected psychotic disorder.  The report of the September 
1999 VA examination indicates that the veteran's symptoms of 
paranoia, delusions, hallucinations, isolation, and 
interpersonal difficulties, which were present at the time of 
that exam, were due to his schizophrenia.  While the symptoms 
of PTSD were noted to create some overlap, the examiner found 
that only 20 percent of the veteran's disability was 
attributable to his PTSD.  The Board further notes that those 
symptoms were not even observed on examination in 1997 or 
2000.

Thus, while there is some evidence that the veteran suffers 
from chronic sleep impairment due to his PTSD, most of the 
symptoms required for a 30 percent evaluation have not been 
present.  

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a disability 
rating in excess of 10 percent for PTSD under the former or 
current criteria.  Consideration has been given to assigning 
a staged rating; however, at no time during the period in 
question has the veteran shown disablement warranting a 
rating in excess of 10 percent.  See Fenderson v. West, 12 
Vet.App. 119 (1999).  

Further, the Board has considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2001).  The record does not reflect that the 
veteran has required frequent hospitalizations for the 
disability, that the manifestations of the disability are 
other than those contemplated by the schedular criteria or 
otherwise suggest that the average industrial impairment from 
the disability would be in excess that contemplated by the 
currently assigned evaluation.  Accordingly, the Board has 
determined that referral of the case to the Director of the 
Compensation and Pension Service is not in order.





ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for PTSD is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

